 

Exhibit 10.42

 

EXECUTION VERSION

 

GUARANTY AND SECURITY AGREEMENT

 

dated October 19, 2018

 

by

 

the Grantor referred to herein

 

as Grantor

 

to

 

Delaware Trust Company

 

as Collateral Agent

 

 

 

 

table of contents

 



    PAGE       Section 1. Guarantee 2       Section 2. Guaranty Absolute. 2    
  Section 3. Waiver and Acknowledgments. 4       Section 4. Subrogation 4      
Section 5. Continuing Guaranty 5       Section 6. Grant of Security 5      
Section 7. Guaranteed Obligations 8       Section 8. Grantor Remains Liable 9  
    Section 9. Delivery and Control of Security Collateral. 9       Section 10.
Maintaining the Account Collateral 10       Section 11. Representations and
Warranties 10       Section 12. Further Assurances. 13       Section 13. As to
Equipment and Inventory. 14       Section 14. As to Books and Records. 15      
Section 15. Insurance. 15       Section 16. Post-Closing Changes; Collections on
Assigned Agreements, Receivables and Related Contracts. 15       Section 17. As
to Intellectual Property Collateral. 16       Section 18. Voting Rights;
Dividends; Etc. 17       Section 19. As to Letter-of-Credit Rights. 18      
Section 20. Commercial Tort Claims 18       Section 21. Transfers and Other
Liens; Additional Shares. 18       Section 22. Collateral Agent Appointed
Attorney in Fact 18       Section 23. Collateral Agent May Perform 19

 

-i-

 

 



Section 24. The Collateral Agent’s Duties. 19       Section 25. Remedies 20    
  Section 26. Indemnity and Expenses. 22       Section 27. Amendments; Waivers;
Additional Grantors; Etc. 23       Section 28. Notices, Etc. 23       Section
29. Continuing Security Interest 23       Section 30. Release; Termination. 23  
    Section 31. Execution in Counterparts 24       Section 32. Governing Law;
Jurisdiction; Waiver of Jury Trial, Etc. 24

 

Schedules:

 

Schedule I - Investment Property Schedule II - Deposit Accounts Schedule III -
Assigned Agreements Schedule IV - Intellectual Property Schedule V - Commercial
Tort Claims Schedule VI - Location, Chief Executive Office, Type of
Organization, Jurisdiction of Organization and Organizational Identification
Number Schedule VII - Changes in Name, Location, Etc. Schedule VIII - Locations
of Equipment, Inventory and Books and Records Schedule IX - Letters of Credit
Schedule X - Permitted Liens Schedule XI   Excluded Assets       Exhibits:      
    Exhibit A - Form of Intellectual Property Security Agreement Exhibit B -
Form of IP Security Agreement Supplement

 

-ii-

 

 

GUARANTY AND SECURITY AGREEMENT

 

GUARANTY AND SECURITY AGREEMENT (as amended, supplemented, amended and restated
or otherwise modified from time to time, this “Agreement”) dated October 19,
2018 made by APDN (B.V.I.) Inc., a corporation organized under the laws of the
British Virgin Islands (the “Grantor”), in favor of DELAWARE TRUST COMPANY, a
Delaware corporation, as collateral agent (together with any successor
collateral agent, in such capacity, the “Collateral Agent”) for the benefit of
the investors listed on the Schedule of Buyers (each a “Buyer” and collectively,
the “Buyers”; the Buyers and the Collateral Agent are collectively, with their
successors and assigns, the “Secured Parties”)) set forth in the Securities
Purchase Agreement, dated as of August 31, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time) and the other
Secured Parties (the “Securities Purchase Agreement”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, APPLIED DNA SCIENCES, INC., a Delaware corporation (the “Company”) and
each Buyer are parties to the Securities Purchase Agreement, pursuant to which
the Company shall be required to sell, and the Buyers shall purchase or have
rights to purchase, on a several and not joint basis the principal amount of the
Notes issued pursuant thereto (as such Notes may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Notes”);
and

 

WHEREAS, the Grantor is a wholly owned subsidiary of the Company and shall
derive substantial benefit from the transactions contemplated in connection with
the Securities Purchase Agreement;

 

WHEREAS, it is a condition precedent to the Buyers purchasing the Notes pursuant
to the Securities Purchase Agreement that the Grantor shall have executed and
delivered to the Collateral Agent this Agreement providing for (i) the guaranty
of the Guaranteed Obligations (as defined below) and (ii) the grant to the
Collateral Agent for the benefit of the Secured Parties of a security interest
in all of the personal property of the Grantor to secure all of the Guaranteed
Obligations (as defined below) under the Securities Purchase Agreement, the
Notes and the other Transaction Documents; and

 

WHEREAS, the Grantor, the Company, the Buyers and the Collateral Agent are
parties to that certain Collateral Agency Agreement dated as of the date hereof
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Collateral Agency Agreement”); and

 

WHEREAS, capitalized terms used herein and not otherwise defined in this
Agreement are used in this Agreement as defined in the Securities Purchase
Agreement. Further, unless otherwise defined in this Agreement or in the
Securities Purchase Agreement, terms defined in Article 8 or 9 of the UCC (as
defined below) are used in this Agreement as such terms are defined in such
Article 8 or 9. “UCC” means the Uniform Commercial Code as in effect from time
to time in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of the security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

 

 

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Buyers to purchase the Notes under the Securities Purchase Agreement, the
Grantor hereby agrees with the Collateral Agent for the ratable benefit of the
Secured Parties as follows:

 

Section 1.             Guarantee.

 

(a)          Grantor hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or by
acceleration, demand or otherwise, of all obligations now or hereafter existing
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, commissions, reimbursements, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by any Secured Party in
enforcing any rights under this Agreement or any other Transaction Document with
respect to the Guaranteed Obligations. Without limiting the generality of the
foregoing, Grantor’s liability shall extend to all amounts that constitute part
of the Guaranteed Obligations and would be owed by the Company to any Secured
Party under or in respect of the Transaction Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Company.

 

(b)         Grantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Agreement or any other guaranty, Grantor will contribute, to the maximum extent
permitted by law, such amounts to any other guarantor so as to maximize the
aggregate amount paid to the Secured Parties under or in respect of the
Transaction Documents with respect to the Guaranteed Obligations.

 

Section 2.             Guaranty Absolute. Grantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the
Transaction Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Secured Party with respect thereto. The obligations of Grantor
under or in respect of this Agreement are primary and independent of or any
other obligations of any other Party under or in respect of the Transaction
Documents, and a separate action or actions may be brought and prosecuted
against Grantor to enforce this Agreement, irrespective of whether any action is
brought against the Company or any other Party or whether the Company or any
other Party is joined in any such action or actions. The liability of Grantor
under this Agreement shall be irrevocable, absolute and unconditional
irrespective of, and Grantor hereby irrevocably waives, any defenses it may now
have or hereafter acquire in any way relating to, any or all of the following:

 

 -2- 

 

 

 

(a)          any lack of validity or enforceability of any Transaction Document
or any agreement or instrument relating thereto;

 

(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligations
of any other Person under or in respect of the Transaction Documents, or any
other amendment or waiver of or any consent to departure from any Transaction
Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the issuance of additional Notes by the Company or
otherwise;

 

(c)          any taking, exchange, release or non-perfection of any Collateral
(as defined below) or any other collateral, or any taking, release or amendment
or waiver of, or consent to departure from, any other guaranty, for all or any
of the Guaranteed Obligations;

 

(d)          any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other obligations of the Grantor and
the Company under the Transaction Documents or any other assets of Grantor or
any other Person;

 

(e)          any change, restructuring or termination of the entity structure or
existence of Grantor;

 

(f)          any failure of any Secured Party to disclose to the Grantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Company now or hereafter
known to such Secured Party (Grantor waiving any duty on the part of the Secured
Parties to disclose such information);

 

(g)          the failure of any other Person to execute or deliver any other
guaranty or agreement or the release or reduction of liability of any other
guarantor or surety with respect to the Guaranteed Obligations; or

 

(h)          any other circumstance (including, without limitation, any statute
of limitations but excluding indefeasible payment or performance in full of the
Guaranteed Obligations) or any existence of or reliance on any representation by
any Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Grantor or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Company or any other Person or
otherwise, all as though such payment had not been made.

 

 -3- 

 

 

Section 3.             Waiver and Acknowledgments.

 

(a)          Grantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Agreement (other than
such notices required by the express terms of this Agreement) and any
requirement that any Secured Party protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
the Company or any other Person or any Collateral;

 

(b)          Grantor hereby unconditionally and irrevocably waives any right to
revoke this Agreement and acknowledges that this Agreement is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future;

 

(c)          Grantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of Grantor or other rights of Grantor to
proceed against any other guarantor or any other Person or any Collateral and
(ii) any defense based on any right of set-off or counterclaim against or in
respect of the obligations of such Grantor hereunder.

 

(d)          Grantor hereby unconditionally and irrevocably waives any duty on
the part of any Secured Party to disclose to the Grantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any of such Guarantor’s Subsidiaries now
or hereafter known by such Secured Party any manner of application of Collateral
or any other collateral, or proceeds thereof, to all or any of the Guaranteed
Obligations, or any manner of sale or other disposition of any Collateral or any
other collateral for all or any of the Guaranteed Obligations or any other
obligations of the Grantor and the Company under the Transaction Documents or
any other assets of Grantor or any other Person;

 

(e)          Grantor acknowledges that it will receive substantial direct and
indirect benefits from the issuance of the Notes contemplated by the Transaction
Documents and that the waivers set forth in above are knowingly made in
contemplation of such benefits;

 

Section 4.             Subrogation. Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Company or any other guarantor that arise from the
existence, payment, performance or enforcement of the Grantor’s obligations
under or in respect of this Agreement or any other Transaction Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Company or any other guarantor
or any Collateral, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including, without limitation, the
right to take or receive from the Company or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Agreement shall have been paid in full in cash and the Notes shall have expired
or been terminated. If any amount shall be paid to Grantor in violation of the
immediately preceding sentence at any time prior to the payment in full in cash
of the Guaranteed Obligations and all other amounts payable under this
Agreement, such amount shall be received and held in trust for the benefit of
the Secured Parties, shall be segregated from other property and funds of
Grantor and shall forthwith be paid or delivered to the Secured Parties in the
same form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Agreement, whether matured or unmatured, in accordance with the terms
of the Transaction Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Agreement thereafter arising. If
(i) Grantor shall make payment to any Secured Party of all or any part of the
Guaranteed Obligations and (ii) all of the Guaranteed Obligations and all other
amounts payable under this Agreement shall have been paid in full in cash, the
Secured Parties will, at Grantor’s request and expense, execute and deliver to
Grantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to Grantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Grantor pursuant to this Agreement.

 

 -4- 

 

 

Section 5.            Continuing Guaranty. This Agreement provides for a
continuing guaranty and shall (a) remain in full force and effect until the
indefeasible payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Agreement, (b) be binding upon Grantor, its
successors and assigns, and (c) inure to the benefit of and be enforceable by
the Secured Parties and their successors, permitted transferees and permitted
assigns.

 

Section 6.             Grant of Security. Grantor hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in all of Grantor’s tangible and intangible assets, whether real or
personal property, now or hereafter acquired, including without limitation all
of Grantor’s right, title and interest in and to the following (collectively,
the “Collateral”):

 

(a)          all equipment in all of its forms, including, without limitation,
all machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures,
and all parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC (any and all such property being the “Equipment”);

 

(b)          all inventory in all of its forms, including, without limitation,
(i) all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof, (ii)
goods in which Grantor has an interest in mass or a joint or other interest or
right of any kind (including, without limitation, goods in which Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by Grantor), and all accessions thereto and
products thereof and documents therefor, including, without limitation, computer
programs and supporting information that constitute inventory within the meaning
of the UCC (any and all such property being the “Inventory”);

 

 -5- 

 

 

 

(c)          all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts (other than Excluded Accounts (defined
below)), letter-of-credit rights, general intangibles (including, without
limitation, payment intangibles) and other Obligations of any kind, whether or
not arising out of or in connection with the sale or lease of goods or the
rendering of services and whether or not earned by performance, and all rights
now or hereafter existing in and to all supporting Obligations and in and to all
security agreements, mortgages, Liens, leases, letters of credit and other
contracts securing or otherwise relating to the foregoing property (any and all
of such accounts, chattel paper, instruments, deposit accounts, letter-of-credit
rights, general intangibles and other Obligations, to the extent not referred to
in clause (d), (e) or (f) below, being the “Receivables,” and any and all such
supporting Obligations, security agreements, mortgages, Liens, leases, letters
of credit and other contracts being the “Related Contracts”);

 

(d)          the following (the “Security Collateral”):

 

(i)          the all of the shares of capital stock of (or other ownership or
profit interests in, including partnership, membership or trust interests) in
any entity (“Equity Interests”) listed on Part I of Schedule I (Investment
Property) hereto, and the certificates, if any, representing such additional
shares or other Equity Interests, and all dividends, distributions, return of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares or other Equity Interests and all warrants, rights or options
issued thereon or with respect thereto;

 

(ii)         the indebtedness listed on Part II of Schedule I (Investment
Property) hereto and all additional indebtedness now or from time to time owed
to Grantor (such indebtedness being the “Pledged Debt”) and the instruments, if
any, evidencing such indebtedness, and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such indebtedness; and

 

(iii)        all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts) in which Grantor has now, or acquires from time to time hereafter, any
right, title or interest in any manner, and the certificates or instruments, if
any, representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such investment property and all warrants, rights
or options issued thereon or with respect thereto;

 

(e)          each of the agreements listed on Schedule III (Assigned Agreements)
attached hereto, in each case as such agreements may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time
(collectively, the “Assigned Agreements”), including, without limitation,
(w) all rights of Grantor to receive moneys due and to become due under or
pursuant to the Assigned Agreements, (x) all rights of Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Assigned Agreements, (y) claims of Grantor for damages arising out of or for
breach of or default under the Assigned Agreements and (z) the right of Grantor
to terminate the Assigned Agreements, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder (all such Collateral
being the “Agreement Collateral”);

 

 -6- 

 

 

(f)          the following (collectively, the “Account Collateral”):

 

(i)          the deposit accounts listed on Schedule II (Deposit Accounts)
hereto and all funds and financial assets from time to time credited thereto
(including, without limitation, all cash equivalents), and all certificates and
instruments, if any, from time to time representing or evidencing the Deposit
Accounts;

 

(ii)         all promissory notes, certificates of deposit, checks and other
instruments from time to time delivered to or otherwise possessed by the
Collateral Agent for or on behalf of Grantor in substitution for or in addition
to any or all of the then existing Account Collateral; and

 

(iii)        all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;

 

(g)          the following (collectively, the “Intellectual Property
Collateral”):

 

(i)          all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (“Patents”);

 

(ii)         all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);

 

(iii)        all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered (“Copyrights”);

 

(iv)        all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);

 

(v)         all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including, without limitation, technical data, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information (collectively, “Trade Secrets”), and
all other intellectual, industrial and intangible property of any type,
including, without limitation, industrial designs and mask works;

 

 -7- 

 

 

(vi)        all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedule IV (Intellectual Property) attached
hereto, together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;

 

(vii)       all tangible embodiments of the foregoing, all rights in the
foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of Grantor accruing thereunder or pertaining thereto;

 

(viii)      all agreements, permits, consents, orders and franchises relating to
the license, development, use or disclosure of any of the foregoing to which
Grantor, now or hereafter, is a party or a beneficiary, including, without
limitation, the agreements set forth in Schedule IV (Intellectual Property)
attached hereto, (“IP Agreements”); and

 

(ix)         any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages;

 

(h)          the commercial tort claims described in Schedule V (Commercial Tort
Claims) attached hereto (together with any commercial tort claims as to which
the Grantors have complied with the requirements of Section 20, the “Commercial
Tort Claims Collateral”);

 

(i)           all books and records (including, without limitation, customer
lists, credit files, printouts and other computer output materials and records)
of Grantor pertaining to any of the Collateral; and

 

(j)           all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
Obligations relating to, any and all of the Collateral (including, without
limitation, proceeds, collateral and supporting Obligations that constitute
property of the types described in clauses (a) through (i) of this Section 6)
and, to the extent not otherwise included, all (A) payments under insurance
(whether or not the Collateral Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, and (B) cash;

 

provided that the term “Collateral” shall at all times exclude all Excluded
Assets. “Excluded Assets” means all assets listed on Schedule XI (Excluded
Assets) attached hereto.

 

Section 7.             Security for Guaranteed Obligations. This Agreement and
the Collateral granted hereunder secures, in the case of Grantor, the payment of
all Guaranteed Obligations now or hereafter existing, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
Guaranteed Obligations, interest, fees, premiums, penalties, indemnifications,
contract causes of action, costs, expenses or otherwise (all such Guaranteed
Obligations, the “Secured Obligations”). Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts that constitute
part of the Secured Obligations and would be owed by Grantor to any Secured
Party under the Transaction Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Grantor.

 

 -8- 

 

 

Section 8.             Grantor Remains Liable. Anything herein to the contrary
notwithstanding, (a) Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Collateral Agent of any
of the rights hereunder shall not release Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral and
(c) no Secured Party shall have any obligation or liability under the contracts
and agreements included in the Collateral by reason of this Agreement or any
other Transaction Document, nor shall any Secured Party be obligated to perform
any of the Secured Obligations or duties of Grantor thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

 

Section 9.             Delivery and Control of Security Collateral.

 

(a)          All certificates or instruments representing or evidencing Security
Collateral shall be delivered to and held by or on behalf of the Collateral
Agent pursuant hereto and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to the Secured Parties.
The Collateral Agent shall have the right at any time to exchange certificates
or instruments representing or evidencing Security Collateral for certificates
or instruments of smaller or larger denominations.

 

(b)          With respect to any Security Collateral that constitutes an
uncertificated security, the Grantor will cause the issuer either (i) to
register the Collateral Agent as the registered owner of such security or (ii)
to agree with Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of Grantor, such agreement to be in form and substance
reasonably satisfactory to the Secured Parties (such agreement being an
“Uncertificated Security Control Agreement”).

 

(c)          With respect to any Security Collateral that constitutes a security
entitlement as to which the financial institution acting as Collateral Agent
hereunder is not the securities intermediary, Grantor will cause the securities
intermediary with respect to such security entitlement either (i) to identify in
its records the Collateral Agent as the entitlement holder thereof or (ii) to
agree with Grantor and the Collateral Agent that such securities intermediary
will comply with entitlement orders originated by the Collateral Agent without
further consent of Grantor, such agreement to be in form and substance
reasonably satisfactory to the Secured Parties (a “Securities Account Control
Agreement”).

 

(d)          The Collateral Agent shall have the right, at any time and without
notice to any Grantor, to endorse, assign or otherwise transfer to or to
register in the name of the Collateral Agent or any of its nominees or endorse
for negotiation any or all of the Security Collateral, without any indication
that such Security Collateral is subject to the security interest hereunder,
subject only to the revocable rights specified in Section 18(a).

 

 -9- 

 

 

(e)          Upon the request of the Collateral Agent, Grantor will notify each
issuer of Security Collateral granted by it hereunder that such Security
Collateral is subject to the security interest granted hereunder.

 

Section 10.          Maintaining the Account Collateral. So long as the Secured
Obligations remain outstanding and unpaid:

 

(a)          Grantor will maintain deposit accounts only with a bank or other
depository institution (a “Pledged Account Bank”) that has agreed (or will
agree) with Grantor and the Collateral Agent to comply with instructions
originated by the Collateral Agent directing the disposition of funds in such
deposit account without the further consent of Grantor, such agreement to be in
form and substance reasonably satisfactory to the Secured Parties (a “Deposit
Account Control Agreement”). As a condition to the establishment and maintenance
of deposit accounts with any such bank or other depository institution, Grantor
shall have entered into a Deposit Account Control Agreement with such Pledged
Account Bank, except with respect to Excluded Accounts (defined below).

 

(b)          The Collateral Agent may, without notice to, or consent from,
Grantor, give such instructions, transfer, or direct the transfer of, funds from
the Deposit Accounts, to satisfy the Secured Obligations under the Transaction
Documents only if an Event of Default shall have occurred and be continuing.

 

(c)          For the purposes hereof, “Excluded Accounts” means (a) any deposit
account that is used solely for escrow, tax, tax withholding, payment of
payroll, bonuses, other compensation and related expenses and (b) any accounts
held outside of the United States of America.

 

Section 11.           Representations and Warranties. Grantor represents and
warrants as follows:

 

(a)          As of the Effective Date, Grantor’s exact legal name, location of
chief executive office, type of organization, jurisdiction of organization and
organizational identification number (if any) are set forth in Schedule VI
(Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number); attached hereto. Grantor
has no trade names other than as listed on Schedule VI (Location, Chief
Executive Office, Type of Organization, Jurisdiction of Organization and
Organizational Identification Number) attached hereto. Within the five years
preceding the Effective Date, Grantor has not changed its name, location of its
chief executive office, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule VI
(Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number) attached hereto except as
set forth in Schedule VII (Changes in Name, Location, Etc.) attached hereto.

 

 -10- 

 

 

(b)          Grantor is the legal and beneficial owner of the Collateral granted
or purported to be granted by it free and clear of any Lien, claim, option or
right of others, except for the security interest created under this Agreement
or permitted hereunder and listed on Schedule X (Permitted Liens). No effective
financing statement or other instrument similar in effect covering all or any
part of such Collateral or listing Grantor or any trade name of Grantor as
debtor is on file in any recording office, except such as may have been filed in
favor of the Collateral Agent relating to the Transaction Documents or as
otherwise permitted under the Securities Purchase Agreement.

 

(c)          All of the Equipment and Inventory of Grantor is located at the
places specified therefor in Schedule VIII (Locations of Equipment, Inventory
and Books and Records) attached hereto or at another location as to which
Grantor has complied with the requirements of Section 13(a). Grantor has
exclusive possession and control of its Equipment and Inventory.

 

(d)          All books and records related to the Collateral are located at the
places specified therefor in Schedule VIII (Locations of Equipment, Inventory
and Books and Records) attached hereto. Grantor agrees to obtain a lien waiver
and access agreement in favor of the Collateral Agent, in form and substance
reasonably satisfactory to the Secured Parties, with respect to each location in
which any books and records are stored. Grantor further agrees to deliver a
fully-executed copy of such lien waiver and access agreement to the Collateral
Agent prior to the delivery of such books and records to any other location.

 

(e)          None of the Receivables or Agreement Collateral is evidenced by a
promissory note or other instrument that has not been delivered to the
Collateral Agent.

 

(f)          If Grantor is an issuer of Security Collateral, Grantor confirms
that it has received notice of the security interest granted hereunder.

 

(g)          The Pledged Equity pledged by Grantor hereunder (if any) has been
duly authorized and validly issued and is fully paid and non-assessable. The
Pledged Debt issued by Grantor and pledged by another Grantor hereunder has been
duly authorized, authenticated or issued and delivered, is the valid and legally
binding obligation of the issuers thereof and is evidenced by one or more
promissory notes (which promissory notes have been delivered to the Collateral
Agent).

 

(h)          The Pledged Equity pledged by Grantor constitutes the percentage of
the issued and outstanding Equity Interests of the issuers thereof indicated on
Part I of Schedule I (Investment Property) attached hereto. The Pledged Debt
constitutes all of the outstanding indebtedness owed to Grantor by the issuers
thereof and is outstanding in the principal amount indicated, Part II of
Schedule I (Investment Property) attached hereto, as of the date hereof and is
not in default.

 

(i)          Grantor has no investment property, other than the investment
property listed on Schedule I (Pledged Equity; Pledged Debt; Investment
Property).

 

(j)          Grantor shall use best efforts to deliver to the Collateral Agent a
consent in form and substance reasonably satisfactory to the Secured Parties
from each party to the Assigned Agreements to which the Borrower is a party to
the grant of a security interest in such Assigned Agreement pursuant to this
Agreement (which by its terms does not require any such consent or for which a
consent was previously obtained).

 

 -11- 

 

 

(k)          Grantor has no deposit accounts other than the Deposit Accounts
listed on Schedule II (Deposit Accounts) attached hereto, Excluded Accounts and
additional deposit accounts as to which Grantor has complied (or as the case may
be, will comply) with the applicable requirements of Section 10.

 

(l)          Grantor is not a beneficiary or assignee under any letter of
credit, other than the letters of credit described in Schedule IX (Letters of
Credit) attached hereto and additional letters of credit as to which Grantor has
complied with the requirements of Section 19.

 

(m)          This Agreement creates in favor of the Collateral Agent for the
benefit of the Secured Parties a valid first priority security interest in the
Collateral granted by Grantor, securing the payment of the Secured Obligations;
such security interest is subject in priority only to the Permitted Liens and
the recording of all filings and other actions (including, without limitation,
(A) actions necessary to obtain control of Collateral as provided in Sections
9-104, 9-105, 9-106 and 9-107 of the UCC and (B) actions necessary to perfect
the Collateral Agent’s security interest with respect to Collateral evidenced by
a certificate of title) necessary to perfect the security interest in the
Collateral granted by Grantor have been duly made or taken and are in full force
and effect on and after the date hereof.

 

(n)          No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by Grantor of the security interest granted
hereunder or for the execution, delivery or performance of this Agreement by
Grantor, (ii) the perfection or maintenance of the security interest created
hereunder (including the first priority nature of such security interest),
except for the filing of financing and continuation statements under the UCC,
which financing statements shall have been duly filed within 45 days of the
Closing, as defined in the Securities Purchase Agreement and, upon filing, shall
be in full force and effect, the recordation of the Intellectual Property
Security Agreements referred to in Section 17(c) with the U.S. Patent and
Trademark Office and the U.S. Copyright Office, and the actions described in
Section 9 with respect to the Security Collateral, which actions have been taken
and are in full force and effect, or (iii) the exercise by the Collateral Agent
of its voting or other rights provided for in this Agreement or the remedies in
respect of the Collateral pursuant to this Agreement, except as may be required
in connection with the disposition of any portion of the Security Collateral by
laws affecting the offering and sale of securities generally.

 

(o)          The Inventory that has been produced or distributed by Grantor has
been produced in material compliance with all requirements of applicable law.

 

(p)          As to itself and its Intellectual Property Collateral:

 

(i)          The operation of Grantor’s business as currently conducted or as
contemplated to be conducted and the use of the Intellectual Property Collateral
in connection therewith, to the best of Grantor’s knowledge, do not conflict
with, infringe, misappropriate, dilute, misuse or otherwise violate the
intellectual property rights of any third party.

 

 -12- 

 

 

(ii)         Grantor is the exclusive owner of all right, title and interest in
and to the Intellectual Property Collateral, and is entitled to use all
Intellectual Property Collateral subject only to the terms of the IP Agreements.

 

(iii)        Subject to Schedule XI (Excluded Assets), the Intellectual Property
Collateral set forth on Schedule IV (Intellectual Property) attached hereto
includes all of the patents, patent applications, domain names, trademark
registrations and applications, copyright registrations and applications and IP
Agreements owned by Grantor as of the date hereof.

 

(iv)        The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or in part, and to the best of
Grantor’s knowledge, is valid and enforceable. Grantor is not aware of any uses
of any item of Intellectual Property Collateral that could be expected to lead
to such item becoming invalid or unenforceable.

 

(v)         The consummation of the transactions contemplated by the Transaction
Documents will not result in the termination or impairment of any of the
Intellectual Property Collateral.

 

(q)          Grantor has no commercial tort claims other than those listed in
Schedule V (Commercial Tort Claims) attached hereto and additional commercial
tort claims as to which Grantor has complied with the requirements of Section
20.

 

Section 12.           Further Assurances.

 

(a)          Grantor agrees that from time to time, at the expense of Grantor,
Grantor will promptly execute and deliver, or otherwise authenticate, all
further instruments and documents, and take all further action that may be
necessary or desirable, or that the Collateral Agent may request, in order to
perfect and protect any pledge or security interest granted or purported to be
granted by Grantor hereunder or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral of
Grantor. Without limiting the generality of the foregoing, Grantor will promptly
with respect to Collateral of Grantor: (i) mark conspicuously each document
included in Inventory, each chattel paper included in Receivables, each Related
Contract and, at the request of the Collateral Agent, each of its records
pertaining to such Collateral with a legend, in form and substance reasonably
satisfactory to the Secured Parties, indicating that such document, chattel
paper, Related Contract, Assigned Agreement or Collateral is subject to the
security interest granted hereby; (ii) if any such Collateral shall be evidenced
by a certificate, promissory note or other instrument or chattel paper, deliver
and pledge to the Collateral Agent hereunder such certificate, note or
instrument or chattel paper duly indorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to the Secured Parties; (iii) file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Collateral Agent may request, in order to
perfect and preserve the security interest granted or purported to be granted by
Grantor hereunder; (iv) take all action to ensure that the Collateral Agent’s
security interest is noted on any certificate of title related to any Collateral
evidenced by a certificate of title; (v) to cause the relevant depository
institutions, banks, financial intermediaries, securities intermediaries and
issuers to execute and deliver such Deposit Account Control Agreements,
Uncertificated Security Control Agreements, Securities Account Control
Agreements and other control agreements, as may be necessary or as the
Collateral Agent may from time to time require; and (vi) deliver to the
Collateral Agent evidence that all other actions that the Collateral Agent may
deem reasonably necessary or desirable in order to perfect and protect the
security interest granted or purported to be granted by Grantor under this
Agreement has been taken.

 

 -13- 

 

 

(b)          Grantor hereby authorizes the Secured Parties to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of Grantor, regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement. A photocopy or other reproduction of this Agreement shall be
sufficient as a financing statement where permitted by law. Grantor ratifies its
authorization for the Secured Parties to have filed such financing statements,
continuation statements or amendments filed prior to the date hereof.

 

(c)          Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
Grantor and such other reports in connection with such Collateral as the Secured
Parties may reasonably request, all in reasonable detail.

 

Section 13.          As to Equipment and Inventory.

 

(a)          Grantor will keep its Equipment and Inventory (other than Inventory
sold in the ordinary course of business and Equipment and Inventory in transit
in the ordinary course of business) at the places therefor specified in Section
11(c) or, upon ten (10) Business Days’ prior written notice to the Collateral
Agent, at such other places designated by Grantor in such notice which shall be
an approved warehouse as to which a lien waiver and access agreement has been
obtained in favor of and delivered to the Collateral Agent, in form and
substance reasonably satisfactory to the Secured Parties.

 

(b)          Grantor will cause its Equipment to be maintained and preserved in
the same condition, repair and working order as when new, ordinary wear and tear
excepted, and will forthwith, or in the case of any loss or damage to any of
such Equipment as soon as practicable after the occurrence thereof, make or
cause to be made all repairs, replacements and other improvements in connection
therewith that are desirable to such end.

 

(c)          Grantor will pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including, without limitation, claims for labor, materials and supplies)
against, its Equipment and Inventory. In producing its Inventory, Grantor will
comply, in all material respects, with all requirements of applicable law.

 

 -14- 

 

 

Section 14.           As to Books and Records.

 

Grantor will keep its books and records at the places therefor specified in
Section 11(d) or, upon ten (10) Business Days’ prior written notice to the
Collateral Agent, at such other places designated by Grantor in such notice
which shall be an approved warehouse as to which a lien waiver and access
agreement has been obtained in favor of and delivered to the Collateral Agent,
in form and substance reasonably satisfactory to the Secured Parties.

 

Section 15.           Insurance.

 

Grantor shall maintain insurance (including property insurance, lender loss
payable endorsements, etc.) in such amounts and covering such risks as are
reasonably acceptable to the to the Secured Parties and are usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which Grantor operates, including without limitation,
insurance on the Collateral.

 

Section 16.           Post-Closing Changes; Collections on Assigned Agreements,
Receivables and Related Contracts.

 

(a)          Grantor shall not change its name, type of organization,
jurisdiction of organization, organizational identification number or location
from those set forth in Section 11(a) of this Agreement without prior written
notice to the Collateral Agent. Grantor will hold and preserve its records
relating to the Collateral, including, without limitation, the Assigned
Agreements and Related Contracts, and will permit representatives of the
Collateral Agent at any time during normal business hours and upon reasonable
notice to inspect and make abstracts from such records and other documents. If
any Grantor does not have an organizational identification number and later
obtains one, it will forthwith notify the Collateral Agent of such
organizational identification number.

 

(b)          Except as otherwise provided in this Section 16, Grantor will
continue to collect, at its own expense, all amounts due or to become due to
Grantor under the Assigned Agreements, Receivables and Related Contracts. In
connection with such collections, Grantor may take such action as Grantor may
deem necessary or advisable to enforce collection of the Assigned Agreements,
Receivables and Related Contracts; provided, however, that the Collateral Agent
shall have the right at any time, upon the occurrence and during the continuance
of an Event of Default, to take any steps it or the other Secured Parties may
deem necessary or advisable, including but not limited to, notifying the
obligors under any Assigned Agreements, Receivables and Related Contracts of the
assignment of such Assigned Agreements, Receivables and Related Contracts to the
Collateral Agent and directing such obligors to make payment of all amounts due
or to become due to Grantor thereunder directly to the Collateral Agent and,
upon such notification and at the expense of Grantor, to enforce collection of
any such Assigned Agreements, Receivables and Related Contracts, to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as Grantor might have done, and to otherwise exercise all rights
with respect to such Assigned Agreements, Receivables and Related Contracts,
including, without limitation, those set forth set forth in Section 9-607 of the
UCC. After receipt by any Grantor of the notice from the Collateral Agent
referred to in the proviso to the preceding sentence, Grantor will not adjust,
settle or compromise the amount or payment of any Receivable or amount due on
any Assigned Agreement or Related Contract, release wholly or partly any obligor
thereof or allow any credit or discount thereon. No Grantor will permit or
consent to the subordination of its right to payment under any of the Assigned
Agreements, Receivables and Related Contracts to any other indebtedness or
Obligations of the obligor thereof.

 

 -15- 

 

 

Section 17.           As to Intellectual Property Collateral.

 

(a)          No Grantor shall, without the written consent of the Collateral
Agent, discontinue use of or otherwise abandon any Intellectual Property
Collateral, or abandon any right to file an application for patent, trademark,
or copyright, unless Grantor shall have previously determined that such use or
the pursuit or maintenance of such Intellectual Property Collateral is no longer
desirable in the conduct of Grantor’s business and that the loss thereof could
not reasonably be expected to have a Material Adverse Change.

 

(b)          Grantor shall use proper statutory notice in connection with its
use of each item of its Intellectual Property Collateral. Except as permitted in
Section 17(a) above, Grantor shall not do or permit any act or knowingly omit to
do any act whereby any of its Intellectual Property Collateral may lapse or
become invalid or unenforceable or placed in the public domain.

 

(c)          With respect to its Intellectual Property Collateral, Grantor
agrees to execute or otherwise authenticate an agreement, in substantially the
form set forth in Exhibit A hereto or otherwise in form and substance reasonably
satisfactory to the Secured Parties (an “Intellectual Property Security
Agreement”), for recording the security interest granted hereunder to the
Collateral Agent in such Intellectual Property Collateral with the U.S. Patent
and Trademark Office, the U.S. Copyright Office and any other governmental
authorities necessary to perfect the security interest hereunder in such
Intellectual Property Collateral.

 

(d)          Grantor agrees that should it obtain an ownership interest in any
item of the type set forth in Section 6(g) that is not on the date hereof a part
of the Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and (ii)
any such After-Acquired Intellectual Property and, in the case of trademarks,
the goodwill symbolized thereby, shall automatically become part of the
Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto. Grantor shall give prompt written notice to the
Collateral Agent identifying the After-Acquired Intellectual Property, and
Grantor shall execute and deliver to the Collateral Agent with such written
notice, or otherwise authenticate, an agreement substantially in the form of
Exhibit B hereto or otherwise in form and substance reasonably satisfactory to
the Secured Parties (an “IP Security Agreement Supplement”) covering such
After-Acquired Intellectual Property, which IP Security Agreement Supplement
shall be recorded with the U.S. Patent and Trademark Office, the U.S. Copyright
Office and any other governmental authorities necessary to perfect the security
interest hereunder in such After-Acquired Intellectual Property.

 

 -16- 

 

 

Section 18.         Voting Rights; Dividends; Etc. (a) So long as no Event of
Default shall have occurred and be continuing:

 

(i)          Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of Grantor or any part
thereof for any purpose; provided, however, that Grantor will not exercise or
refrain from exercising any such right if such action would reasonably be
expected to have a material adverse effect on the value of the Security
Collateral or any part thereof.

 

(ii)         Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Transaction Documents; provided,
however, except as otherwise provided in the Securities Purchase Agreement, any
and all dividends, interest and other distributions paid or payable other than
in cash in respect of, and instruments and other property received, receivable
or otherwise distributed in respect of, or in exchange for, any Security
Collateral shall be, and shall be forthwith delivered to the Collateral Agent to
hold as, Security Collateral and shall, if received by Grantor, be received in
trust for the benefit of the Collateral Agent, be segregated from the other
property or funds of Grantor and be forthwith delivered to the Collateral Agent
as Security Collateral in the same form as so received (with any necessary
endorsement).

 

(iii)        The Collateral Agent will execute and deliver (or cause to be
executed and delivered) to Grantor all such proxies and other instruments as
Grantor may reasonably request for the purpose of enabling Grantor to exercise
the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default:

 

(i)          All rights of Grantor (x) to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 18(a)(i) shall, upon notice to Grantor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 18(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.

 

(ii)         All dividends, interest and other distributions that are received
by any Grantor contrary to the provisions of paragraph (i) of this Section 18(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of Grantor and shall be forthwith paid over to the
Collateral Agent as Security Collateral in the same form as so received (with
any necessary endorsement).

 

 -17- 

 

 

Section 19.           As to Letter-of-Credit Rights.

 

(a)          Grantor, by granting a security interest in its Receivables
consisting of letter-of-credit rights to the Collateral Agent, intends to (and
hereby does) assign to the Collateral Agent its rights (including its contingent
rights) to the proceeds of all Related Contracts consisting of letters of credit
of which it is or hereafter becomes a beneficiary or assignee. Grantor will
promptly use commercially reasonable efforts to cause the issuer of each letter
of credit in favor of Grantor and each nominated person (if any) with respect
thereto to consent to such assignment of the proceeds thereof pursuant to a
consent in form and substance reasonably satisfactory to the Secured Parties and
deliver written evidence of such consent to the Collateral Agent.

 

(b)          Upon the occurrence of an Event of Default, Grantor will, promptly
upon request by the Collateral Agent, (i) notify (and Grantor hereby authorizes
the Collateral Agent to notify) the issuer and each nominated person with
respect to each of the Related Contracts consisting of letters of credit that
the proceeds thereof have been assigned to the Collateral Agent hereunder and
any payments due or to become due in respect thereof are to be made directly to
the Collateral Agent or its designee and (ii) arrange for the Collateral Agent
to become the transferee beneficiary of letter of credit.

 

Section 20.           Commercial Tort Claims. Grantor will promptly give notice
to the Collateral Agent of any commercial tort claim that may arise after the
date hereof and will immediately execute or otherwise authenticate a supplement
to this Agreement, and otherwise take all necessary action, to subject such
commercial tort claim to the first priority security interest created under this
Agreement.

 

Section 21.            Transfers and Other Liens; Additional Shares.

 

(a)          Grantor agrees that it will not (i) sell, assign or otherwise
dispose of, or grant any option with respect to, any of the Collateral, other
than sales, assignments and other dispositions of Collateral, and options
relating to Collateral, permitted under the terms of the Securities Purchase
Agreement, or (ii) create or suffer to exist any Lien upon or with respect to
any of the Collateral of Grantor except for the pledge, assignment and security
interest created under this Agreement and Liens permitted under the Securities
Purchase Agreement.

 

(b)          Grantor agrees that it will (i) cause each issuer of the Pledged
Equity pledged by Grantor not to issue any Equity Interests or other securities
in addition to or in substitution for the Pledged Equity issued by such issuer,
except to Grantor, and (ii) pledge hereunder, immediately upon its acquisition
(directly or indirectly) thereof, any and all additional Equity Interests or
other securities.

 

Section 22.            Collateral Agent Appointed Attorney in Fact. Grantor
hereby irrevocably appoints the Collateral Agent as attorney in fact, with full
authority in the place and stead of Grantor and in the name of Grantor or
otherwise, from time to time, to take any action and to execute any instrument
that the Collateral Agent or the other Secured Parties may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation, upon the occurrence and during the continuance of an Event of
Default, to:

 

(a)          obtain and adjust insurance required to be paid to the Collateral
Agent pursuant to, or in accordance with, Section 14,

 

 -18- 

 

 

(b)          ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,

 

(c)          receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above, and

 

(d)          file any claims or take any action or institute any proceedings
that the Collateral Agent or the other Secured Parties may deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
compliance with the terms and conditions of any Assigned Agreement or the rights
of the Collateral Agent with respect to any of the Collateral.

 

Section 23.           Collateral Agent May Perform. If any Grantor fails to
perform any agreement contained herein, the Collateral Agent may, but without
any obligation to do so and without notice, itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by Grantor under Section 26.

 

Section 24.           The Collateral Agent’s Duties.

 

(a)          The powers conferred on the Collateral Agent hereunder are solely
to protect the Secured Parties’ interest in the Collateral and shall not impose
any duty upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral, as
to ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which it accords its own property.

 

(b)          Anything contained herein to the contrary notwithstanding, the
Collateral Agent may from time to time, when the Collateral Agent in its
discretion deems it to be necessary or advisable, appoint one or more subagents
(each a “Subagent”) for the Collateral Agent hereunder with respect to all or
any part of the Collateral. In the event that the Collateral Agent so appoints
any Subagent with respect to any Collateral, (i) the assignment and pledge of
such Collateral and the security interest granted in such Collateral by Grantor
hereunder shall be deemed for purposes of this Security Agreement to have been
made to such Subagent, in addition to the Collateral Agent, for the ratable
benefit of the Secured Parties, as security for the Secured Obligations of
Grantor, (ii) such Subagent shall automatically be vested, in addition to the
Collateral Agent, with all rights, powers, privileges, interests and remedies of
the Collateral Agent hereunder with respect to such Collateral, and (iii) the
term “Collateral Agent,” when used herein in relation to any rights, powers,
privileges, interests and remedies of the Collateral Agent with respect to such
Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent.

 

 -19- 

 

 

Section 25.            Remedies. If any Event of Default shall have occurred and
be continuing:

 

(a)          The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may: (i)
require Grantor to, and Grantor hereby agrees that it will at its expense and
upon request of the Collateral Agent forthwith, to the extent commercially
feasible, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place and time to be
designated by the Collateral Agent that is reasonably convenient to both
parties; (ii) without notice except as specified below or as otherwise required
pursuant to Section 9-611 of the UCC, sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as are in accordance with applicable law; (iii) occupy any premises
owned or leased by any of the Grantors where the Collateral or any part thereof
is assembled or located for a reasonable period in order to effectuate its
rights and remedies hereunder or under law; and (iv) exercise any and all rights
and remedies of any of the Grantors under or in connection with the Collateral,
or otherwise in respect of the Collateral, including, without limitation, (A)
any and all rights of Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, the Assigned Agreements, the
Receivables, the Related Contracts and the other Collateral, (B) withdraw, or
cause or direct the withdrawal, of all funds with respect to the Account
Collateral and (C) exercise all other rights and remedies with respect to the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC. Grantor agrees that, to the extent notice of sale shall be required by
law, at least ten (10) days’ notice to Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice (except as otherwise required by Section 9-611 of the UCC), be
made at the time and place to which it was so adjourned.

 

(b)          Any cash held by or on behalf of the Collateral Agent and all cash
proceeds received by or on behalf of the Collateral Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for the benefit of the Secured Parties against, all or any part of
the Secured Obligations. Any surplus of such cash or cash proceeds held by or on
the behalf of the Collateral Agent and remaining after payment in full of all
the Secured Obligations shall be paid over to Grantor or to whomsoever may be
lawfully entitled to receive such surplus.

 

(c)          All payments received by any Grantor under or in connection with
any Assigned Agreement or otherwise in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of Grantor and shall be forthwith paid over to the Collateral
Agent in the same form as so received (with any necessary endorsement).

 

 -20- 

 

 

(d)          [RESERVED].

 

(e)          In the event of any sale or other disposition of any of the
Intellectual Property Collateral of Grantor, the goodwill symbolized by any
Trademarks subject to such sale or other disposition shall be included therein,
and Grantor shall supply to the Collateral Agent or its designee Grantor’s
know-how and expertise, and documents and things relating to any Intellectual
Property Collateral subject to such sale or other disposition, and Grantor’s
customer lists and other records and documents relating to such Intellectual
Property Collateral and to the manufacture, distribution, advertising and sale
of products and services of Grantor.

 

(f)          If the Collateral Agent shall exercise its right to sell all or any
of the Security Collateral of any Grantor pursuant to this Section 25, Grantor
agrees that, upon request of the Collateral Agent, Grantor will, at its own
expense:

 

(i)          execute and deliver, and cause each issuer of such Security
Collateral contemplated to be sold and the directors and officers thereof to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts and things, as may be necessary or, in the opinion of
the Collateral Agent, advisable to register such Security Collateral under the
provisions of the Securities Act of 1933 (as amended from time to time, the
“Securities Act”), to cause the registration statement relating thereto to
become effective and to remain effective for such period as prospectuses are
required by law to be furnished and to make all amendments and supplements
thereto and to the related prospectus that, in the opinion of the Collateral
Agent or the other Secured Parties, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto;

 

(ii)         use its best efforts to qualify the Security Collateral under the
state securities or “Blue Sky” laws and to obtain all necessary governmental
approvals for the sale of such Security Collateral, as requested by the
Collateral Agent;

 

(iii)        cause each such issuer of such Security Collateral to make
available to its security holders, as soon as practicable, an earnings statement
that will satisfy the provisions of Section 16(a) of the Securities Act;

 

(iv)        provide the Collateral Agent with such other information and
projections as may be necessary or, in the opinion of the Collateral Agent or
the other Secured Parties, advisable to enable the Collateral Agent to effect
the sale of such Security Collateral upon such terms as are in accordance with
applicable law; and

 

(v)         do or cause to be done all such other acts and things as may be
necessary to make such sale of such Security Collateral or any part thereof
valid and binding and in compliance with applicable law.

 

(g)          The Collateral Agent is authorized, in connection with any sale of
the Security Collateral pursuant to this Section 25, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral: (i) any
registration statement or prospectus, and all supplements and amendments
thereto, prepared pursuant to subsection (f)(i) above; (ii) any information and
projections provided to it pursuant to subsection (f)(iv) above; and (iii) any
other information in its possession relating to such Security Collateral.

 

 -21- 

 

 

(h)          Grantor acknowledges the impossibility of ascertaining the amount
of damages that would be suffered by the Secured Parties by reason of the
failure by Grantor to perform any of the covenants contained in subsection (f)
above and, consequently, agrees that, if Grantor shall fail to perform any of
such covenants, it will pay, as liquidated damages and not as a penalty, an
amount equal to the value of the Security Collateral on the date the Collateral
Agent shall demand compliance with subsection (f) above.

 

Section 26.            Indemnity and Expenses.

 

(a)          Grantor agrees to indemnify, defend and save and hold harmless each
Secured Party and each of their Affiliates and their Related Parties (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or resulting from this Agreement (including, without
limitation, enforcement of this Agreement); provided that such indemnity shall
not, as to any Indemnified Party, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnified
Party or any of its officers, directors or employees, or (y) arising from
disputes solely among the Collateral Agent, the Buyers and/or their transferees
(other than in respect of disputes against an Indemnitee in its capacity as
Collateral Agent or any similar role under the Transaction Documents).

 

(b)          Without limiting the foregoing clause (a), Grantor will upon demand
pay to the Collateral Agent the amount of any and all (1) reasonable expenses,
including, without limitation, the reasonable fees and expenses of its counsel
and of any experts and agents, that the Collateral Agent may incur in connection
with (i) the administration of this Agreement, and (ii) the custody,
preservation, use or operation of, or the sale of, collection from or other
realization upon, any of the Collateral of Grantor, and (2) expenses, including,
without limitation, the fees and expenses of its counsel and of any experts and
agents, that the Collateral Agent may incur in connection with (i) the exercise
or enforcement of any of the rights of the Collateral Agent or the other Secured
Parties hereunder or (ii) the failure by Grantor to perform or observe any of
the provisions hereof.

 

 -22- 

 

 

Section 27.           Amendments; Waivers; Additional Grantors; Etc. No
amendment or waiver of any provision of this Agreement, and no consent to any
departure by any Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Collateral Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No failure on the part of the Collateral Agent
to exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.

 

Section 28.           Notices, Etc. Except as otherwise provided herein,
whenever it is provided herein that any notice, demand, request, consent,
approval, declaration or other communication shall or may be given to or served
upon any of the parties by any other party, or whenever any of the parties
desires to give and serve upon any other party any communication with respect to
this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be given in the
manner and to the address, and deemed received, as provided for in accordance
with the terms of the Collateral Agency Agreement. Delivery by email or
facsimile of an executed counterpart of any amendment, supplement or waiver of
any provision of this Agreement or any Schedule or Exhibit relating thereto
shall be effective as delivery of an original executed counterpart thereof.

 

Section 29.           Continuing Security Interest. This Agreement shall create
a continuing security interest in the Collateral and shall (a) remain in full
force and effect until the indefeasible payment in full in cash of the Secured
Obligations, (b) be binding upon Grantor, its successors and assigns and
(c) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns.

 

Section 30.           Release; Termination.

 

(a)          Upon any sale, lease, transfer or other disposition of any item of
Collateral of Grantor (other than sales of Inventory in the ordinary course of
business) in accordance with the terms of the Transaction Documents, the
Collateral Agent will, at Grantor’s expense, execute and deliver to Grantor such
documents as Grantor shall reasonably request to evidence the release of such
item(s) of Collateral from the assignment and security interest granted hereby;
provided, however, that (i) at the time of such request and such release no
Event of Default shall have occurred and be continuing, (ii) Grantor shall have
delivered to the Collateral Agent, at least ten (10) Business Days prior to the
date of the proposed release, a written request for release describing the item
of Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Collateral Agent and a certificate of Grantor to the effect that the
transaction is in compliance with the Transaction Documents and as to such other
matters as the Collateral Agent may request, (iii) the proceeds of any such
sale, lease, transfer or other disposition required to be applied, or any
payment to be made in connection therewith, shall, to the extent so required, be
paid or made to, or in accordance with the instructions of, the Collateral
Agent, and (iv) the Collateral Agent shall have received written direction from
the Buyers in accordance with the Collateral Agency Agreement.

 

 -23- 

 

 

(b)          Upon the indefeasible payment in full in cash of the Secured
Obligations, other than any unasserted contingent Obligations, the guaranty,
pledge and security interest granted hereby shall terminate and all rights to
the Collateral shall revert to Grantor. Upon any such termination, the Secured
Parties will, at the Grantor’s expense, execute and deliver to Grantor such
documents as Grantor shall reasonably request to evidence such termination.

 

Section 31.          Execution in Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by email or facsimile shall be effective as delivery of an original
executed counterpart of this Agreement.

 

Section 32.           Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN TORT OR OTHERWISE) BASED ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAWS).

 

(b)          SUBMISSION TO JURISDICTION. GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT OR
ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

 -24- 

 

 

(c)          WAIVER OF VENUE. GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. GRANTOR HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 28.

 

(e)          WAIVER OF JURY TRIAL. GRANTOR HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SIGNATURE PAGE FOLLOWS

 

 -25- 

 

 

IN WITNESS WHEREOF, Grantor has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

  APDN (B.V.I.) INC.,   a corporation formed under the laws of the British
Virgin Islands

 

  By: /s/ James A. Hayward   Name: James A. Hayward   Title: Authorized
Signatory

 

SIGNATURES CONTINUE ON NEXT PAGE

 

Signature page to security agreement

 

 

 

 

ACCEPTED AND AGREED

as of the date first written above by:

 

DELAWARE TRUST COMPANY,

as Collateral Agent

 

By: /s/ Alan R. Halpern   Name: Alan R. Halpern   Title: Vice President  

 

Signature page to security agreement

 

 

 

 

Exhibit A to the
Security Agreement

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated __________, 20__, is made by APDN (B.V.I.) Inc., a corporation
formed under the laws of the British Virgin Islands (the “Grantor”), in favor of
DELAWARE TRUST COMPANY, a Delaware corporation, as collateral agent (the
“Collateral Agent”) for the Secured Parties (as defined in the Guaranty and
Security Agreement referred to below).

 

WHEREAS, Grantor is a wholly owned subsidiary of APPLIED DNA SCIENCES, a
Delaware corporation (the “Company”) and the Company is party to the Securities
Purchase Agreement dated as of August 31, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Securities Purchase Agreement”) with the Buyers party thereto.

 

WHEREAS, pursuant to the Securities Purchase Agreement, the Grantor has executed
and delivered that certain Guaranty and Security Agreement, dated as of the date
hereof, made by the Grantor to the Collateral Agent for the benefit of the
Secured Parties (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”; the capitalized
terms defined therein and not otherwise defined herein being used herein as
therein defined).

 

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the Grantor,
and have agreed as a condition thereof to execute this IP Security Agreement for
recording with the U.S. Patent and Trademark Office, the United States Copyright
Office and other governmental authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor agrees as follows:

 

SECTION 1. Grant of Security. Grantor hereby grants to the Collateral Agent for
the ratable benefit of the Secured Parties a security interest in all of
Grantor’s right, title and interest in and to the following (the “Collateral”):

 

(i)          all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto, including, without limitation, those set forth in Schedule
A hereto (the “Patents”);

 

(ii)         all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby, including, without limitation,
those set forth in Schedule B hereto (the “Trademarks”);

 

 

 

 

(iii)        all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered, including, without limitation, the
copyright registrations and applications and exclusive copyright licenses set
forth in Schedule C hereto (the “Copyrights”);

 

(iv)        all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of Grantor accruing thereunder or pertaining thereto;

 

(v)         any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and

 

(vi)        any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
Obligations (as defined in the Security Agreement) relating to, any and all of
the Collateral of or arising from any of the foregoing.

 

SECTION 2.          Security for Obligations. The grant of a security interest
in the Collateral by Grantor under this IP Security Agreement secures the
payment of all Secured Obligations now or hereafter existing under or in respect
of the Transaction Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise. Without limiting the generality of the foregoing, this IP
Security Agreement secures, as to Grantor, the payment of all amounts that
constitute part of the Secured Obligations and that would be owed by Grantor to
any Secured Party under the Transaction Documents but for the fact that such
Secured Obligations are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving Grantor.

 

SECTION 3.          Recordation. Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer record this IP Security
Agreement.

 

SECTION 4.          Execution in Counterparts. This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

SECTION 5.          Grants, Rights and Remedies. This IP Security Agreement has
been entered into in conjunction with the provisions of the Security Agreement.
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

 

SECTION 6.          GOVERNING LAW. THIS IP SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAWS.

 

[remainder of page intentionally blank]

 

 -2- 

 

  

IN WITNESS WHEREOF, Grantor has caused this IP Security Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

  APDN (B.V.I.) INC.,   a corporation formed under the laws of the British
Virgin Islands

 

  By:     Name:   Title:

 

  Address for Notices:            

 

 

 

 

Exhibit B to the
Security Agreement

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“IP Security Agreement Supplement”) dated __________, 20__, is made by APDN
(B.V.I.) INC. a corporation formed under the laws of the British Virgin Islands
(the “Grantor”) in favor of DELAWARE TRUST COMPANY, a Delaware corporation, as
collateral agent (the “Collateral Agent”) for the Secured Parties (as defined in
the Guaranty and Security Agreement referred to below).

 

WHEREAS, Grantor is a wholly owned subsidiary of APPLIED DNA SCIENCES, a
Delaware corporation (the “Company”) and the Company is party to the Securities
Purchase Agreement dated as of August 31, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Securities Purchase Agreement”) with the Buyers party thereto.

 

WHEREAS, pursuant to the Securities Purchase Agreement, the Grantor has executed
and delivered that certain Guaranty and Security Agreement, dated as October 17,
2018, made by the Grantor to the Collateral Agent for the benefit of the Secured
Parties (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) and that certain
Intellectual Property Security Agreement dated [insert date of Intellectual
Property Security Agreement] made by the Grantor to the Collateral Agent for the
benefit of the Secured Parties (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”; the capitalized terms defined therein and not otherwise defined
herein being used herein as therein defined).

 

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in the Additional Collateral (as defined in Section 6 below) of the
Grantor and has agreed as a condition thereof to execute this IP Security
Agreement Supplement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

 

SECTION 1.          Grant of Security. Each Grantor hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in and to the
following (the “Additional Collateral”):

 

(i)          all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto, including, without limitation, those set forth in Schedule
A hereto (the “Patents”);

 

 

 

 

(ii)         all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby, including, without limitation,
those set forth in Schedule B hereto (the “Trademarks”);

 

(ii)         all copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered, including, without limitation, the
copyright registrations and applications and exclusive copyright licenses set
forth in Schedule C hereto (the “Copyrights”);

 

(iii)        all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;

 

(iv)        all any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and

 

(v)         any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
Obligations (as defined in the Security Agreement) relating to, any and all of
the foregoing or arising from any of the foregoing.

 

SECTION 2.          Security for Obligations. The grant of a security interest
in the Additional Collateral by the Grantor under this IP Security Agreement
Supplement secures the payment of all Secured Obligations now or hereafter
existing under or in respect of the Loan Documents, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement Obligations,
interest, premiums, penalties, fees, indemnifications, contract causes of
action, costs, expenses or otherwise.

 

SECTION 3.          Recordation. The Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer to record this IP
Security Agreement Supplement.

 

SECTION 4.          Grants, Rights and Remedies. This IP Security Agreement
Supplement has been entered into in conjunction with the provisions of the
Security Agreement. The Grantor does hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Collateral Agent with respect to the Additional Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.

 

 -2- 

 

 

SECTION 5.          GOVERNING LAW. THIS IP SECURITY AGREEMENT SUPPLEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICTS OF LAWS.

 

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

  APDN (B.V.I.) INC.,   a corporation formed under the laws of the British
Virgin Islands

 

  By:     Name:   Title:

 

  Address for Notices:            

 

 -3- 

 

 

SCHEDULE I

 

Investment Property

 

Part I: None.

 

Part II: None.

 

 

 

 

SCHEDULE II

 

Deposit Accounts

 

None.

 

 

 

 

SCHEDULE III

 

Assigned Agreements

 

None.

 

 

 

 

SCHEDULE IV

 

Intellectual Property

 

Copyrights

 

None.

 

Trademarks

 

Docket Number   Client Ref No.   Country   Application Date   Application No  
Registration Date   Registration
No.   Status 2542-10 AUSTRALIA   8251-8 AUSTRALIA   Australia   10/27/2006  
1143760   09/29/2008   1143760   Registered 2542-10 CANADA   8251-8 CANADA  
Canada   10/26/2006   1321773   11/28/2012   837149   Registered 2542-89 Intl/EU
      Community Trademark   8/16/2017   1368527   8/7/2017   1368527  
Registered 2542-75 EU       Community Trademark   6/9/2017   16828287   9-Jun-17
  16828287   Registered 2542-72 EU       Community Trademark   12/20/2016  
16189961   04/24/2017   16189961   Registered 2542-46 EU   8251-59 EPO  
Community Trademark   11/09/2009   1022396   11/09/2009   1022396   Registered
2542-54 INTL/EU   8251-70 MP EU   Community Trademark   10/09/2015   1277705  
10/09/2015   1277705   Registered 2542-55 INTL/EU   8251-71 MP EU   Community
Trademark   10/09/2015   1,280,146   10/09/2015   1,280,146   Registered 2542-33
EU   8251-16 CTM   Community Trademark   07/19/2012   011054285   12/14/2012  
011054285   Registered 2542-62 INTL/EU   8251-72 MP EU   Community Trademark  
10/09/2015   1,277,538   10/09/2015   1,277,538   Registered 2542-63 INTL/EU  
8251-73 MP EU   Community Trademark   10/09/2015   1,282,810   10/09/2015  
1,282,810   Registered 2542-42 EU   8251-52 CTM   Community Trademark  
05/09/2011   009948258   10/13/2011   009948258   Registered 2542-59 EU  
8251-66 CTM   Community Trademark   04/16/2010   009034349   09/28/2010  
009034349   Registered 2542-58 EU   8251-65 CTM   Community Trademark  
05/06/2011   00948258   10/13/2011   00948258   Registered 2542-41 EU   8251-51
CTM   Community Trademark   12/07/2007   006537047   11/21/2008   006537047  
Registered 2542-57 EU   8251-64 CTM   Community Trademark   05/06/2011  
009948092   10/13/2011   009948092   Registered 2542-29 EU   8251-10 EPO  
Community Trademark   08/12/2010   1048621   08/12/2010   1048621   Registered
2542-47 EU   8251-61 EU   Community Trademark   12/07/2007   006536999  
11/06/2008   006536999   Registered 2542-56 EU   8251-62 CTM   Community
Trademark   05/06/2011   009948118   10/13/2011   009948118   Registered 2542-60
EU   8251-67 CTM   Community Trademark   05/06/2011   009948308   10/13/2011  
009948308   Registered 2542-61 EU   8251-68 CTM   Community Trademark  
05/06/2011   009948423   10/13/2011   009948423   Registered 2542-10 EU   8251-8
EPO   Community Trademark   10/26/2006   005419031   09/28/2007   005419031  
Registered

 

 

 

 

Docket Number   Client Ref No.   Country   Application Date   Application No  
Registration Date   Registration
No.   Status 2542-30 INTL/EU   8251-12 MP EU   Community Trademark   11/22/2013
  1,186,977   11/22/2013   1,186,977   Registered 2542-58 UNITED KINGDOM  
8251-65   Great Britain   11/09/2009   2531080   05/18/2012   00002531080  
Registered 2542-30 INTL/ICELAND   8251-12 MP ICELAND   Iceland   12/19/2013  
3594/2013   11/22/2013   1,186,977   Registered 2542-89 Intl       International
  8/7/2017   A0069009           Registered 2542-54 INTL   8251-70 MP  
International   10/09/2015   A0053765   10/09/2015   1277705   Registered
2542-55 INTL   8251-71 MP   International   10/09/2015   1,280,146   10/09/2015
  1/280,146   Registered 2542-62 INTL   8251-72 MP   International   10/09/2015
  1277538   10/09/2015   1277538   Registered 2542-63 INTL   8251-73 MP  
International   10/09/2015   1,282,810   10/09/2015   1,282,810   Registered
2542-30 INTL   8251-12 MP   International   11/22/2013   A0039418   11/22/2013  
1,186,977   Registered 2542-89 Intl/UK       UK   3/6/2017   WE00001368527  
1/9/2018   1368527   Registered 2542-84UK       UK   06/22/2017   UK00003238912
  09/08/2017   UK00003238912   Registered 2542-72       United States  
06/21/2016   87/078,346           Filed 2542-54   8251-70   United States  
04/10/2015   86/593,696   04/11/2017   5,182,183   Registered 2542-55   8251-71
  United States   04/10/2015   86/593,862   04/11/2017   5,182,184   Registered
2542-70       United States   06/29/2015   86/677,227   02/14/2017   5,142,544  
Registered 2542-9       United States   09/22/2003   76/978,843   08/19/2008  
3,489,209   Registered 2542-31   8251-14   United States   12/29/2010  
85/207,192   04/03/2012   4,120,445   Registered 2542-33   8251-16   United
States   01/25/2012   85/524,990   03/04/2014   4,491,643   Registered 2542-32  
8251-15   United States   12/29/2010   85/207,229   11/22/2011   4,058,892  
Registered 2542-11   8251-11   United States   05/04/2009   77/728,511  
10/12/2010   3,862,228   Registered 2542-12   8251-13   United States  
05/04/2009   77/728,499   01/10/2012   4,085,298   Registered 2542-10   8251-8  
United States   04/28/2006   78/871,967   08/05/2008   3,482,366   Registered
2542-30   8251-12   United States   08/12/2010   85/105,993   05/22/2012  
4,147,273   Registered 2542-88       United States   2/21/2017   87/343,172    
      Filed

 

 -2- 

 

 

Patents

 

Country   Status   Application No.   Application Date   Title   Patent Number  
Grant Date                           Australia   Filed   2013329256   10/10/2013
  USE OF PERTURBANTS TO FACILITATE INCORPORATION AND RECOVERY OF TAGGANTS FROM
POLYMERIZED COATINGS                                   Australia   Granted  
2013331402   10/16/2013   SECURITY SYSTEM AND METHOD OF MARKING AN INVENTORY
ITEM AND/OR PERSON IN THE VICINITY   2013331402   02/08/2018                    
      Canada   Filed   2,903,728   10/16/2013   SECURITY SYSTEM AND METHOD OF
MARKING AN INVENTORY ITEM AND/OR PERSON IN THE VICINITY                        
          Canada   Filed   2,926,436   10/07/2014   MULTIMODE IMAGE AND SPECTRAL
READER                                   Canada   Filed   2,940,655   03/18/2015
  ENCRYPTED OPTICAL MARKERS FOR SECURITY APPLICATIONS                          
        Canada   Granted   2,945,710   04/14/2015   CONTOUR ENCRYPTION AND
DECRYPTION   2,945,710   07/11/2017                           Canada   Granted  
2,886,472   10/10/2013   USE OF PERTURBANTS TO FACILITATE INCORPORATION AND
RECOVERY OF TAGGANTS FROM POLYMERIZED COATINGS   2,886,472   04/18/2017        
                  Canada   Granted   2,713,101   10/04/2007   METHOD FOR A
CONTINUOUS RAPID THERMAL CYCLE SYSTEM   2,713,101   09/13/2016

 

 -3- 

 

 

Country   Status   Application No.   Application Date   Title   Patent Number  
Grant Date                           Canada   Granted   CA2480069   3/21/2003  
Marking Apparatus for Nucleic Acid Marking of Items   480069   7/24/2012        
                  China P.R.   Filed   PCT/US2015/025734   04/15/2015   CONTOUR
ENCRYPTION AND DECRYPTION                                   China P.R.   Filed  
201580014368.6   03/18/2015   ENCRYPTED OPTICAL MARKERS FOR SECURITY
APPLICATIONS                                   China P.R.   Granted   3155949.2
  08/27/2003   METHOD OF DISSOLVING NUCLEIC ACID IN WATER INSOLUBLE MEDIUM AND
ITS APPLICATION                                   China P.R.   Granted   ZL
200780045281 .0   10/04/2007   METHOD FOR A CONTINUOUS RAPID THERMAL CYCLE
SYSTEM   101589157   04/02/2014                           China P.R.   Granted  
31559492   08/27/2003   METHOD FOR MIXING RIBONUCLEIC ACID IN WATER-INSOLUBLE
MEDIUM AND UTILIZATION THEREOF   356065   08/27/2003                          
China P.R.   Granted   00107580.2   05/18/2000   A METHOD FOR UTILIZING
RIBONUCLEIC ACID AS MARKERS FOR PRODUCT ANTI-COUNTERFEITING LABELS   193957  
05/18/2000                           European Patent Convention   Granted  
03007023.9   03/27/2003   METHOD FOR MIXING RIBONUCLEIC ACID IN WATER-INSOLUBLE
MEDIUM AND UTILIZATION THEREOF   1394544   03/27/2003

 

 -4- 

 

 

Country   Status   Application No.   Application Date   Title   Patent Number  
Grant Date                           European Patent Convention   Granted  
4018374.1   08/03/2004   METHOD FOR CONCEALING A SECRET INFORMATION CARRIED
WITHIN A DNA MOLECULE AND METHOD FOR DECODING A SECRET INFORMATION THAT HAVE
BEEN CONCEALED BY SAID CONCEALING METHOD   156878.3   08/03/2004                
          European Patent Convention   Filed   14852842.5   10/07/2014  
MULTIMODE IMAGE AND SPECTRAL READER                                   European
Patent Convention   Filed   15780179.6   04/15/2015   CONTOUR ENCRYPTION AND
DECRYPTION                                   European Patent Convention   Filed
  07852534.2   10/04/2007   METHOD FOR A CONTINUOUS RAPID THERMAL CYCLE SYSTEM  
                                European Patent Convention   Filed   15765671.1
  03/18/2015   ENCRYPTED OPTICAL MARKERS FOR SECURITY APPLICATIONS              
                    European Patent Convention   Filed   16783711.1   09/28/2017
  HYDROPHOBIC NUCLEIC ACID SALTS AS SECURITY MARKERS                            
      European Patent Convention   Filed   13776001.3   04/05/2013   PLASMA
TREATMENT FOR DNA BINDING                                   European Patent
Convention   Filed   13845351.9   10/10/2013   USE OF PERTURBANTS TO FACILITATE
INCORPORATION AND RECOVERY OF TAGGANTS FROM POLYMERIZED COATINGS        

 

 -5- 

 

 

Country   Status   Application No.   Application Date   Title   Patent Number  
Grant Date                           European Patent Convention   Filed  
14784907.9   04/18/2014   LASER MARKING FOR AUTHENTICATION AND TRACKING        
                          European Patent Convention   Filed           SECURITY
SYSTEM AND METHOD OF MARKING AN INVENTORY ITEM AND/OR PERSON IN THE VICINITY    
                              European Patent Convention   Granted   13847647.8
  10/16/2013   SECURITY SYSTEM AND METHOD OF MARKING AN INVENTORY ITEM AND/OR
PERSON IN THE VICINITY                                   European Patent
Convention   Granted   12152848.3   01/27/2012   MARKING COMPOSITION   2482262  
09/06/2017                           France   Granted   12152848.3   01/27/2012
  MARKING COMPOSITION   2482262   09/06/2017                           France  
Granted   4018374.1   08/03/2004   A NUCLEIC ACID BASED STEGANOGRAPHY SYSTEM AND
APPLICATION THEREOF   1568783   07/11/2007                           France  
Granted   03007023.9   03/27/2003   METHOD FOR MIXING RIBONUCLEIC ACID IN
WATER-INSOLUBLE MEDIUM AND UTILIZATION THEREOF   1394544   02/04/2009          
                Germany   Granted   4018374.1   08/03/2004   A NUCLEIC ACID
BASED STEGANOGRAPHY SYSTEM AND APPLICATION THEREOF   04018374   07/11/2007

 

 -6- 

 

 

Country   Status   Application No.   Application Date   Title   Patent Number  
Grant Date                           Germany   Granted   03007023.9   03/27/2003
  METHOD FOR MIXING RIBONUCLEIC ACID IN WATER-INSOLUBLE MEDIUM AND UTILIZATION
THEREOF   603 26 065.9   02/04/2009                           Germany   Granted
  12152848.3   01/27/2012   MARKING COMPOSITION   2482262   09/06/2017          
                Great Britain   Granted   12152848.3   01/27/2012   MARKING
COMPOSITION   2482262   09/06/2017                           Great Britain  
Granted   613626.1   07/08/2006   MARKING MATERIAL   613626.1   07/08/2006      
                    Great Britain   Granted   4018374.1   08/03/2004   A NUCLEIC
ACID BASED STEGANOGRAPHY SYSTEM AND APPLICATION THEREOF   1568783   07/11/2007  
                        Great Britain   Granted   03007023.9   03/27/2003  
METHOD FOR MIXING RIBONUCLEIC ACID IN WATER-INSOLUBLE MEDIUM AND UTILIZATION
THEREOF   1394544   02/04/2009                           Great Britain   Granted
  GB2390055   3/21/2003   Marking Apparatus for Nucleic Acid Marking of Items  
GB2390055   8/9/2005                           Hong Kong   Granted   10105127.3
  10/04/2007   METHOD FOR A CONTINUOUS RAPID THERMAL CYCLE SYSTEM   1139184  
11/14/2014

 

 -7- 

 

 

Country   Status   Application No.   Application Date   Title   Patent Number  
Grant Date                           India   Granted   P 002 004 00374  
08/04/2004   A NUCLEIC ACID BASED STEGANOGRAPHY SYSTEM AND APPLICATION THEREOF  
IDO 0026764   08/04/2004                           India   Filed  
##############   07/13/2017   METHOD AND DEVICE FOR MARKING FIBROUS MATERIALS  
                                Indonesia   Granted   P-002004/00374  
08/04/2004   METHOD FOR CONCEALING A SECRET INFORMATION CARRIED WITHIN A DNA
MOLECULE AND METHOD FOR DECODING A SECRET INFORMATION THAT HAVE BEEN CONCEALED
BY SAID CONCEALING METHOD   IDO 0026764   08/04/2004                          
Ireland   Granted   12152848.3   01/27/2012   MARKING COMPOSITION   2482262  
09/06/2017                           Israel   Granted   198028   10/04/2007  
METHOD FOR PERFORMING PCR IN A CONTINUOUS RAPID THERMAL CYCLE SYSTEM   198028  
07/06/2015                           Italy   Granted   4018374.1   08/03/2004  
A NUCLEIC ACID BASED STEGANOGRAPHY SYSTEM AND APPLICATION THEREOF   31679
BE/2007   07/11/2007                           Italy   Granted   03007023.9  
03/27/2003   METHOD FOR MIXING RIBONUCLEIC ACID IN WATER-INSOLUBLE MEDIUM AND
UTILIZATION THEREOF   1394544   02/04/2009                           Japan  
Filed   2017-501090   03/18/2015   ENCRYPTED OPTICAL MARKERS FOR SECURITY
APPLICATIONS        

 

 -8- 

 

 

Country   Status   Application No.   Application Date   Title   Patent Number  
Grant Date                           Japan   Granted   2016-562831   10/14/2016
  CONTOUR ENCRYPTION AND DECRYPTION   6273379   01/12/2018                      
    Japan   Granted   2004-225987   08/04/2004   METHOD FOR ENCRYPTING AND
DECRYPTING SPECIFIC MESSAGE BY USING NUCLEIC ACID MOLECULE   4452947  
08/04/2004                           Japan   Granted   2002/294229   08/30/2002
  METHOD FOR MIXING RIBONUCLEIC ACID IN WATER-INSOLUBLE MEDIUM AND UTILIZATION
THEREOF   3930794   08/30/2002                           Malaysia   Granted  
PI2004/3145   08/04/2004   METHOD FOR CONCEALING A SECRET INFORMATION CARRIED
WITHIN A DNA MOLECULE AND METHOD FOR DECODING A SECRET INFORMATION THAT HAVE
BEEN CONCEALED BY SAID CONCEALING METHOD   MY-135976-A   07/31/2008            
              Patent Cooperation Treaty   Filed   PCT/US2015/025734   04/14/2015
  CONTOUR ENCRYPTION AND DECRYPTION                                   Patent
Cooperation Treaty   Filed   PCT/US2015/021165   03/18/2015   ENCRYPTED OPTICAL
MARKERS FOR SECURITY APPLICATIONS                                   Patent
Cooperation Treaty   Filed   PCT/US18/13549   01/12/2018   TRACEABLE NUCLEIC
ACID MARKED FERTILIZER                                   Patent Cooperation
Treaty   Filed   PCT/US17/17049       IDENTIFYING MARKED ARTICLES IN THE
INTERNATIONAL
STREAM OF COMMERCE        

 

 -9- 

 

 

Country   Status   Application No.   Application Date   Title   Patent Number  
Grant Date                           Patent Cooperation Treaty   Filed  
PCT/US17/23579   03/22/2017   METHOD OF MARKING CELLULOSIC PRODUCTS            
                      Peru   Filed           METHOD AND DEVICE FOR MARKING
FIBROUS MATERIALS                                   Republic of Korea   Granted
  61387/2004   08/04/2004   METHOD FOR CONCEALING A SECRET INFORMATION CARRIED
WITHIN A DNA MOLECULE AND METHOD FOR DECODING A SECRET INFORMATION THAT HAVE
BEEN CONCEALED BY SAID CONCEALING METHOD   4452947   08/04/2004                
          Switzerland   Granted   4018374.1   08/03/2004   A NUCLEIC ACID BASED
STEGANOGRAPHY SYSTEM AND APPLICATION THEREOF   1568783   07/11/2007            
              Switzerland   Granted   03007023.9   03/27/2003   METHOD FOR
MIXING RIBONUCLEIC ACID IN WATER-INSOLUBLE MEDIUM AND UTILIZATION THEREOF  
337023   02/04/2009                           Taiwan   Filed   104110480  
03/31/2015   IN-FIELD DNA EXTRACTION, DETECTION AND AUTHENTICATION METHODS AND
SYSTEMS THEREFOR                                   Taiwan   Filed   92119302  
07/15/2003   A TRANSFER METHOD OF REWARD FUND CAPABLE FOR IDENTIFYING MULTIPLE
TARGETS        

 

 -10- 

 

 

Country   Status   Application No.   Application Date   Title   Patent Number  
Grant Date                           Taiwan   Granted   2003-0121490  
08/06/2003   METHOD FOR CONCEALING A SECRET INFORMATION CARRIED WITHIN A DNA
MOLECULE AND METHOD FOR DECODING A SECRET INFORMATION THAT HAVE BEEN CONCEALED
BY SAID CONCEALING METHOD   I326308   02/16/2005                          
Taiwan   Granted   89108443   03/17/2000   NUCLEIC ACID AS MARKER FOR PRODUCT
ANTI-COUNTERFETING AND IDENTIFICATION                                   Taiwan  
Granted   89111477   06/12/2000   A DEVICE FOR MULTIPLE PCR IN A CLOSED
CONTAINER AND METHOD OF USING THERFOR   I231311   06/12/2000                    
      Thailand   Granted   92819   08/04/2004   METHOD FOR CONCEALING A SECRET
INFORMATION CARRIED WITHIN A DNA MOLECULE AND METHOD FOR DECODING A SECRET
INFORMATION THAT HAVE BEEN CONCEALED BY SAID CONCEALING METHOD   156878.3  
08/04/2004                           Turkey   Filed   2018/03030   3/1/2018  
TRACEABLE NUCLEIC ACID MARKED FERTILIZER                                  
United States   Filed   14/695,228   04/24/2015   METHODS AND SYSTEMS FOR THE
GENERATION OF A PLURALITY OF SECURITY MARKERS AND THE DETECTION THEROF          
                        United States   Filed   14/570,242   12/15/2014  
SECURITY SYSTEM AND METHOD OF MARKING AN INVENTORY ITEM AND/OR PERSON IN THE
VICINITY                                   United States   Filed   14/969,582  
12/15/2015   INCORPORATING SOLUBLE SECURITY MARKERS INTO CYANOACRYLATE SOLUTIONS
       

 

 -11- 

 

 

Country   Status   Application No.   Application Date   Title   Patent Number  
Grant Date                           United States   Filed   14/572,552  
12/16/2014   METHOD AND DEVICE FOR MARKING FIBROUS MATERIALS                    
              United States   Filed   PCT/US2015/066074   12/16/2015   METHOD
AND DEVICE FOR MARKING FIBROUS MATERIALS                                  
United States   Filed   16/028,176   07/05/2018   ENCRYPTED OPTICAL MARKERS FOR
SECURITY APPLICATIONS                                   United States   Filed  
15/562,495   09/28/2017   HYDROPHOBIC NUCLEIC ACID SALTS AS SECURITY MARKERS    
                              United States   Filed   PCT/US2016/022532  
03/16/2016   METHOD FOR AUTHENTICATING ACTIVE PHARMACEUTICAL INGREDIENTS        
                          United States   Filed   15/427,983   02/08/2017  
IDENTIFYING MARKED ARTICLES IN THE INTERNATIONAL
STREAM OF COMMERCE                                   United States   Filed  
15/212,429   07/18/2016   PLASMA TREATMENT FOR DNA BINDING                      
            United States   Filed   15/722,157   10/02/2017   COMPOSITION AND
METHOD OF DNA MARKING ELASTOMERIC MATERIAL        

 

 -12- 

 

 

Country   Status   Application No.   Application Date   Title   Patent Number  
Grant Date                           United States   Filed   62/575, 926  
10/20/2017   SYSTEM AND METHOD OF TAGGING OBJECTS WITH DETECTABLE NUCLEIC ACID
MARKERS VIA AERIAL DELIVERY                                   United States  
Filed   15/870,035   01/12/2018   TRACEABLE NUCLEIC ACID MARKED FERTILIZER      
                            United States   Filed   15/868,510   01/11/2018  
MULTIMODE IMAGE AND SPECTRAL READER                                   United
States   Filed   15/466,016   03/22/2017   METHOD OF MARKING CELLULOSIC PRODUCTS
                                  United States   Filed   62/524,186   06/23/201
  RAPID AUTHENTICATION OF PHARMACEUTICALS VIA DNA TAGGING AND IN-FIELD DETECTION
                                  United States   Filed   62/660,158  
04/19/2018   SYSTEM AND METHOD FOR PRODUCING PATIENT-SPECIFIC ANTIBODIES VIA
LINEAR DNA AMPLICONS                                   United States   Filed  
62/625,702   02/02/2018   SYSTEM AND METHOD FOR TRACKING ORIGIN OF CANNABIS
PRODUCTS AND CANNABIS DERIVATIVE PRODUCTS                                  
United States   Filed   62/684,142   06/12/2018   SYSTEMS AND METHODS FOR
PRODUCING PATIENT-SPECIFIC TUMOR ANTIGENS VIA LINEAR DNA AMPLICONS        

 

 -13- 

 

 

Country   Status   Application No.   Application Date   Title   Patent Number  
Grant Date                           United States   Filed   16/028,176  
07/05/2018   ENCRYPTED OPTICAL MARKERS FOR SECURITY APPLICATIONS                
                  United States   Filed   62/700,021   07/18/2018   PLANT
MATERIAL SPRAYING SYSTEM                                   United States  
Granted   15/027,454   04/06/2016   MULTIMODE IMAGE AND SPECTRAL READER  
9,904,734   02/27/2018                           United States   Granted  
10/748,412   12/29/2003   METHOD OF MARKING SOLID OR LIQUID SUBSTANCES WITH
NUCLEIC ACID FOR ANTI-COUNTERFEITING AND AUTHENTICATION   7,115,301   10/03/2006
                          United States   Granted   11/954,038   12/11/2007  
METHODS FOR AUTHENTICATING ARTICLES WITH OPTICAL REPORTERS   8,426,216  
04/23/2013                           United States   Granted   11/954,044  
12/11/2007   SYSTEM AND METHOD FOR SECURE DOCUMENT PRINTING AND DETECTION  
8,415,164   04/09/2013                           United States   Granted  
11/954,051   12/11/2007   SYSTEM AND METHOD FOR AUTHENTICATING SPORTS
IDENTIFICATION GOODS   8,415,165   04/09/2013                           United
States   Granted   11/954,030   12/11/2007   OPTICAL REPORTER COMPOSITIONS  
8,372,648   02/12/2013

 

 -14- 

 

 

Country   Status   Application No.   Application Date   Title   Patent Number  
Grant Date                           United States   Granted   13/761,447  
02/07/2013   OPTICAL REPORTER COMPOSITIONS   9,005,985   04/14/2015            
              United States   Granted   14/253,641   04/15/2014   CONTOUR
ENCRYPTION AND DECRYPTION   9,412,284   08/09/2016                          
United States   Granted   11/954,009   12/11/2007   METHODS FOR COVALENT LINKING
OF OPTICAL REPORTERS   8,124,333   02/28/2012                           United
States   Granted   12/307,488   10/26/2009   MARKING MATERIAL   9,171,443  
10/27/2015                           United States   Granted   13/648,594  
10/10/2012   USE OF PERTURBANTS TO FACILITATE INCORPORATION AND RECOVERY OF
TAGGANTS FROM POLYMERIZED COATINGS   9,297,032   03/29/2016                    
      United States   Granted   14/497,614   09/26/2014   METHOD AND DEVICE FOR
MARKING ARTICLES   9,963,740   05/08/2018                           United
States   Granted   15/079,214   03/24/2016   USE OF PERTURBANTS TO FACILITATE
INCORPORATION AND RECOVERY OF TAGGANTS FROM POLYMERIZED COATINGS                
                  United States   Granted   14/661,489   03/18/2015   ENCRYPTED
OPTICAL MARKERS FOR SECURITY APPLICATIONS   10,047,282   08/14/2018

 

 -15- 

 

 

Country   Status   Application No.   Application Date   Title   Patent Number  
Grant Date                           Various EU Members   Granted   312388.2  
3/21/3003   Marking Apparatus for Nucleic Acid Marking of Items   EP1488039  
3/9/2006                           Vietnam   Granted   1-2004-00742   08/04/2004
  METHOD FOR CONCEALING A SECRET INFORMATION CARRIED WITHIN A DNA MOLECULE AND
METHOD FOR DECODING A SECRET INFORMATION THAT HAVE BEEN CONCEALED BY SAID
CONCEALING METHOD   9182   08/04/2004

 

 -16- 

 

 

SCHEDULE V

 

Commercial Tort Claims

 

None.

 

 

 

 

SCHEDULE VI

 

Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

 

50 Health Sciences Drive
Stony Brook, New York 11790

 

Registered Office

 

P.O. Box 3170
Nemours Chambers
Road Town, Tortola
British Virgin Islands, VG1110

 

Type of Organization - Corporation

 

Jurisdiction of Organization - British Virgin Islands

 

Organizational Identification Number - 656029

 

 

 

 

SCHEDULE VII

 

Changes in Name, Location, Etc.

 

None.

 

 

 

 

SCHEDULE VIII

 

Locations of Equipment, Inventory and Books and Records

 

· 50 Health Sciences Drive   Stony Brook, New York 11790

 

· Registered Office     · P.O. Box 3170   Nemours Chambers   Road Town, Tortola
  British Virgin Islands, VG1110

 

 

 

 

SCHEDULE IX

 

Letters of Credit

 

None.

 

 

 

 

SCHEDULE X

 

Permitted Liens

 

None.

 

 

 

 

SCHEDULE XI

 

Excluded Assets

 

·Mexico Patent No. MX/a/2015/012210 for DNA Marking of Previously
Undistinguished Items for Traceability

 

·US Patent Application No. 15/890,541 for Nucleic Acid Coated Submicron
Particles for Authentication

 

·PCT Application No. PCT/US18/17164 for Acid Coated Submicron Particles for
Authentication

 

·US Patent Application No. 15/553,246 for Method for Authentication Active
Pharmaceutical Ingredients

 

·US Patent Application No. 15/800,768 for Method for Authentication Active
Pharmaceutical Ingredients

 

·US Patent No. 8,420,400 for System and Method for Authenticating Tablets

 

·US Patent No. 9,266,370 DNA Marking for Previously Undistinguished Items for
Traceability

 



 

